Name: Commission Regulation (EEC) No 3216/87 of 28 October 1987 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10. 87No L 307/ 10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3216/87 of 28 October 1987 fixing the sluice-gate prices and levies for eggs accordingly be maintained unchanged until 31 January 1988 ; Whereas, Commission Regulation (EEC) No 630/86 of 28 February 1986 on the application of import levies on egg products from Portugal ( ®) suspended the application of import levies on egg products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; . Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff Q introduces, with effect from 1 January 1988, a new 'combined nomenclature', which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the existing nomenclature ; whereas the combined nomenclature codes should there ­ fore be specified, together with the relevant sluice-gate price and levies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regulation (EEC) No 3232/86 (4) ; Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 2235/87 (f), last fixed for the period 1 August to 31 October 1987, they must be fixed anew for the period 1 November 1987 to 31 January 1988 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 May to 30 September 1987 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 2235/87 should accordingly be maintained unchanged until 31 January 1988 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 2235/87 should HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall , for the period 1 November 1987 to 31 January 1988 be as fixed by Regulation (EEC) No 2235/87. 2. For imports from Portugal of products specified in paragraph 1 , application of the levies specified in the Annex shall be suspended. 3 . With effect from 1 January 1988 the sluice-gate price and the levies fixed in accordance with the prece ­ ding paragraphs of this Article shall apply as shown in the table set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 November 1987.(') OJ No L 282, 1 . 11 . 1975, p. 49 . 0 OJ No L 133 , 21 . 5 . 1986, p. 39 . (3) OJ No L 282, 1 . 11 . 1975, p. 64 . (4) OJ No L 301 , 25 . 10 . 1986, p . 1 . 0 OJ No L 206, 28 . 7. 1987, p . 25 . (*) OJ No L 60, 1 . 3 . 1986, p. 10. 0 OJ No L 256, 7 . 9 . 1987, p. 1 . 29 . 10 . 87 Official Journal of the European Communities No L 307/11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1987 For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 28 October 1987 fixing the sluice-gate prices and levies for eggs CN code (') Sluice-gate price Levy 1 2 3 ECU/ 100 units ECU/ 100 units 0407 00 1 1 0407 00 19 50,52 10,59 15,57 5,03 ECU/ 100 kg ECU/ 100 kg 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 79,96 390,56 176,87 188,45 327,91 86,99 43,52 203,67 88,78 94,87 196,71 50,48 (') See Regulation (EEC) No 2658 /87 (OJ No L 256, 7. 9 . 1987, p. 1 ).